Exhibit 10.1 - Execution Version


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made as of April 17, 2020 (the
“Effective Date”), by and between Rockwell Medical, Inc., a Delaware corporation
(the “Company”), and Russell H. Ellison MD (“Executive”), subject to the terms
and conditions defined in this Agreement.
 WHEREAS, the Company and Executive desire that Executive be employed by the
Company to act as the Company’s President and Chief Executive Officer, subject
to the terms and conditions set forth in this Agreement.  Executive’s employment
shall also be subject to such policies and procedures as the Company may from
time to time implement and that are provided to the Executive;
 NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and Executive hereby agree as follows:
1. Certain Definitions.  Certain definitions used herein shall have the meanings
set forth on Exhibit A attached hereto.
2.    Executive’s Duties and Obligations.
(a)    Duties; Start Date.  Executive shall serve as the Company’s President and
Chief Executive Officer effective on April 17, 2020, or such other mutually
agreeable date (such date being referred to herein as the “Commencement Date”).
Executive shall report to the Board of Directors (“Board”) of the Company.
Executive shall have those duties and responsibilities customarily associated
with the position of CEO of a public-traded company of the size and nature of
the Company, and such other additional duties and responsibilities consistent
with Executive’s position as may, from time to time, be assigned to Executive by
the Board. Executive shall continue to serve on the Board of the Company so long
as Executive continues to be employed by the Company.
(b)    At-Will Employment. Executive’s employment shall be on an at-will basis,
meaning that either party may terminate this employment arrangement at any time
and without cause. The term of this Agreement shall be from the Effective Date
through the applicable date of termination (the “Term”). On the date of
termination of employment, Executive acknowledges that he shall immediately be
deemed to have resigned all employment and related job duties and
responsibilities with the Company, including, without limitation, any Board
position and any and all positions on any committees or boards of the Company or
any affiliated company. Executive agrees to sign all reasonable documentation
evidencing the foregoing as may be presented to Executive for signature by the
Company.
(c)    Confidential Information and Inventions Matters.  In consideration of the
covenants contained herein, Executive has executed and agrees to be bound by the
Company’s form of Employee Confidentiality, Assignment of Inventions,
Non-Interference and Non-Competition Agreement (the “Confidentiality
Agreement”), in the form attached to this Agreement as Exhibit B.  Executive
shall comply in all material respects at all times with the terms and conditions
of the Confidentiality Agreement and all other reasonable policies of the
Company governing its


        





--------------------------------------------------------------------------------




confidential and proprietary information. In the event that Executive breaches
any provisions of this Agreement or the Confidentiality Agreement, then, in
addition to any other rights which the Company may have, the Company shall be
entitled, without the posting of a bond or other security, to seek injunctive
relief to enforce the restrictions contained therein.  In the event that an
actual proceeding is brought in equity to enforce the provisions of this
Agreement or the Confidentiality Agreement, Executive shall not assert as a
defense that there is an adequate remedy at law, nor shall the Company be
prevented from seeking any other remedies which may be available.
3.
Devotion of Time to Company’s Business.

(a)    Full-Time Efforts.  During Executive’s employment with the Company,
Executive shall devote substantially all of Executive’s business time, attention
and efforts to the proper performance of Executive’s duties and obligations
hereunder.
(b)    No Other Employment.  During Executive’s employment with the Company,
Executive shall not, except as otherwise provided herein, directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Board; provided, however, that it shall not be a
violation or breach of this Agreement for Executive to (i) accept speaking or
presentation engagements in exchange for honoraria; (ii) serve on boards of
charitable organizations or participate in charitable, educational, religious or
civic activities; (iii) attend to his and his family’s personal affairs; or
(iv) own no more than three percent (3%) of the outstanding equity securities of
a corporation whose stock is listed on a national stock exchange, so long as
such activities are not adverse to the Company’s interests and do not materially
interfere with the performance of Executive’s duties hereunder.
4.
Compensation and Benefits.

(a)    Base Compensation.  During the Term, the Company shall pay to Executive
base annual compensation (“Base Salary”) of $500,000 ($41,666.67 monthly),
payable in accordance with the Company’s regular payroll practices and less all
required withholdings benefits as hereinafter set forth in this Section 4. 
Executive’s Base Salary shall be reviewed annually and may be increased based on
an assessment of Executive’s performance, the performance of the Company,
inflation, the then prevailing salary scales for comparable positions and other
relevant factors; provided, however, that any increase in Base Salary shall be
solely within the discretion of the Compensation Committee of the Company’s
Board . Executive’s Base Salary may not be subject to reduction from the level
set forth above, unless pursuant to a salary reduction program of general
application to employment contract executives of the Company, provided that,
unless agreed to in writing by Executive, the percentage reduction of
Executive’s Base Salary shall not be greater than the percentage reduction
applied to any other employment contract executive of the Company.
(b)    Bonuses. 
(i)    One-Time Performance-Based Bonus. Following the Commencement Date, the
Company will pay Executive a One-Time Performance-Based Bonus in the aggregate
amount of $500,000 in cash within thirty (30) days of the Achievement Date (as
defined below), if (x) within


2    



--------------------------------------------------------------------------------




12 months of the Commencement Date, the Company’s Enterprise Value (as defined
below) meets or exceeds $400 million for thirty (30) consecutive days, or (y)
within 24 months of the Commencement Date, the Company’s Enterprise Value meets
or exceeds $500 million for thirty (30) consecutive days (the “Achievement
Date”). “Enterprise Value” shall mean the market capitalization of the Company
minus cash and cash equivalents. For the avoidance of doubt, the One-Time
Performance-Based Bonus shall be payable once and only once.
(ii)    Annual Bonus. During the Term and commencing in 2020, Executive shall be
eligible for year-end bonuses, which shall be paid in cash (any such bonus an
“Annual Bonus”), in a target amount equal to 70% of Executive’s Base Salary, as
then in effect (the “Target Bonus”), as may be awarded pursuant to any annual
executive bonus plan and related corporate goals approved solely at the
discretion of the Compensation Committee of the Board.  Any such Annual Bonus
shall contain such rights and features as are typically afforded to other
contract executives of the Company. To be eligible to receive an Annual Bonus,
the Executive must be employed by the Company on the date such bonuses are paid.
Executive’s Annual Bonus shall be pro-rated for 2020, in accordance with
Executive’s Commencement Date.
(c)    Long-Term Incentive Grants.  As of the Commencement Date, the Executive
will eligible to participate in the Company’s 2018 Long Term Incentive Plan (the
“Plan”). Such awards will be subject in all respects to the terms and conditions
of the Plan and the forms of award agreement adopted by the Board for use
thereunder.
(i)    Initial Option Grant. On the Commencement Date, Executive shall be
awarded an option to purchase up to 1,200,000 shares of common stock (the
“Option”). The Option will have an exercise price equal to the closing price of
the Company’s common stock on the Commencement Date and will vest and become
exercisable as follows: (1) 600,000 will vest and become exercisable ratably on
each of the first three anniversaries of the Commencement Date so that the
Option is fully vested and exercisable on the third anniversary of the
Commencement Date, subject to the Executive’s continued service through each
applicable vesting date; (2) 300,000 shall vest and become exercisable if the
annualized net sales run rate for Triferic (measured over any given fiscal
quarter) meets or exceeds $20,000,000 by no later than December 31, 2021 (the
“Net Sales Performance Option”), provided that, a pro-rata portion of the Net
Sales Performance Option shall vest to the extent the net annualized sales run
rate (measured quarterly) meets or exceeds $14,500,000 by December 31, 2020; and
(3) 300,000 shall vest and become exercisable if the Company commences a Phase
II Study for Triferic in a second indication of Triferic within twelve (12)
months of the Commencement Date. The Options described in this Section
4(c)(i)(2) and 4(c)(i)(3) (the “Contingent Options”) are conditioned upon and
shall be subject to stockholder approval of the Company’s Amendment and
Restatement of the 2018 Long-Term Incentive Plan, which will be voted upon by
the stockholders at the Company’s annual stockholder meeting. The Company’s
failure to obtain stockholder approval shall not be deemed a breach of this
Agreement. In the event the Company fails to obtain stockholder approval,
Executive and the Company mutually agree to negotiate an alternative
compensation package in lieu of granting the Contingent Options that will
provide Executive with a comparable compensation opportunity.


3    



--------------------------------------------------------------------------------




(ii)    Annual Equity Grants. During the Term, Executive shall be eligible to
receive annual long-term incentive grants consistent with similar practices for
the Company’s senior executives, which may be paid in either cash or equity, or
both (any such grants a “Long-Term Incentive Grant”), as may be awarded solely
at the discretion of the Compensation Committee of the Board; provided that the
Compensation Committee shall be under no obligation whatsoever to grant such
discretionary Long-Term Incentive Grants.  Any Long-Term Incentive Grants issued
to Executive shall be governed by the Company’s then-applicable long-term
incentive plan(s) and any long-term incentive grant agreement(s) under the then
applicable long-term incentive plan(s) under which they are issued.
(d)    Benefits.  During the Term, Executive shall be entitled to participate in
all employee benefit plans, programs and arrangements made available generally
to the Company’s senior executives or to its employees on substantially the same
basis that such benefits are provided to such senior executives; provided,
however, that nothing in this Agreement shall be construed to require the
Company to establish or maintain any particular plans, programs or arrangements.
Notwithstanding the foregoing, in lieu of participation in the Company’s health
plan, Executive shall be reimbursed monthly for the cost of premiums paid by the
Executive for the medical coverage he currently maintains; provided, that the
total amount of payments to the Executive under this sentence shall not exceed
the employer portion of any premium payment paid on the behalf of senior
executives under the Company’s health plan.
(e)    Vacations.  During the Term, Executive shall be entitled to 20 days
paid-time off (“PTO”) days, to be earned ratably throughout the year starting on
the Commencement Date.  PTO days may be only carried from one year to the next
in accordance with the Company PTO policy, provided that the Executive shall not
be entitled to carry forward into the following year a balance of more than 10
PTO days.
(f)     Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in carrying out Executive’s duties and responsibilities
under this Agreement and the Company shall reimburse Executive for all
reasonable expenses, in accordance with and subject to the applicable policies
and procedures of the Company. In addition, the Company shall promptly reimburse
the Executive for all reasonable legal fees incurred by Executive in connection
with the review, negotiation, drafting and execution of this Agreement, up to a
cap of $23,000.
5.
Termination of Employment.

(a)    Termination by the Company for Cause or Termination by Executive without
Good Reason, Death or Disability.
(i) In the event of a termination of Executive’s employment by the Company for
Cause, a termination by Executive without Good Reason, or in the event this
Agreement terminates by reason of the death or Disability of Executive,
Executive shall be entitled to any unpaid compensation accrued through the last
day of Executive’s employment, a lump sum payment in respect of all accrued but
unused PTO days at Executive’s Base Salary in effect on the date such PTO was
earned, and payment of any other amounts owing to Executive but not yet paid,
less any amounts owed by Executive to the Company (the “Accrued Amounts”). 
Executive shall not be


4    



--------------------------------------------------------------------------------




entitled to receive any other compensation or benefits from the Company
whatsoever (except as provided below and as and to the extent the continuation
of certain benefits is required by law).
(ii)    In the case of a termination due to death or Disability, notwithstanding
any provision to the contrary in any stock option, restricted stock or other
equity award agreement between the Company and Executive, (x) all shares
underlying Executive’s time-based outstanding equity awards, including all
options that are time-based awards (as opposed to performance-based) to acquire
Company stock held by Executive shall accelerate and become fully vested upon
the Date of Termination and (y) the Contingent Options, to the extent
outstanding as of the date of such termination, shall accelerate, if at all, in
accordance with the terms of the stock option award agreement evidencing such
Contingent Options and all such exercisable time-based options and Contingent
Options (if any), shall thereupon remain fully exercisable until the earlier of
(i) one (1) year from date of termination due to death or Disability or (ii) the
expiration of their stated terms.
(b)    Termination by the Company without Cause or by Executive for Good
Reason.  If (x) Executive’s employment is terminated by the Company other than
for Cause, death or Disability (i.e., without Cause) or (y) Executive terminates
employment with Good Reason, then Executive will receive the Accrued Amounts
and, on the condition that the Executive signs a separation agreement containing
a plenary release of claims in the form attached as Exhibit C hereto (subject to
any changes required by applicable law), which such plenary release becomes
final, binding and irrevocable within 30 days after the Date of Termination (or
such longer period of time as required by applicable law), the Executive shall
also be entitled to receive the following from the Company:
(i)    (x) An amount equal to the sum of (A) the Executive’s annualized Base
Salary then in effect; and (B) 100% of the annual Target Bonus then in effect
(both determined without regard to any reduction in such Base Salary
constituting Good Reason), payable in equal installments in accordance with the
Company’s regular payroll schedule, from the Date of Termination to the date
that is 12 months after the Date of Termination (the “Severance Period”);
provided, however, that each installment payable before the plenary release
becomes final, binding and irrevocable shall not be paid to the Executive until
such plenary release becomes final, binding and irrevocable (at which time all
such amounts that would have been paid but for the delay described in this
clause (i) shall be paid); provided further, however, that if the time period
for the release to be executed and become irrevocable spans two calendar years,
the installment payments due once the plenary release becomes final, binding and
irrevocable shall be paid no earlier than January 1 of the later calendar year;
(ii)    During the Severance Period, if Executive elects to continue Company
medical benefits through the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company shall reimburse the Executive for the out-of-pocket
cost of continuing medical benefits, on the same terms and conditions as such
benefits are provided to active employees of the Company, for up to 12 months. 
If on the Date of Termination Executive is not covered by the Company’s health
plan, in lieu of the reimbursement for COBRA premiums, during the Severance
Period, Executive shall receive the payments described in the last sentence of
Section 4(d). Company’s obligation under this Section 5(b)(ii) shall terminate
to the extent that substantially similar coverage (determined on a
benefit-by-benefit basis) is provided by a subsequent employer;


5    



--------------------------------------------------------------------------------




(iii)    Subject to the plenary release becoming final, binding and irrevocable,
notwithstanding any provision to the contrary in any stock option or restricted
stock or other equity award agreement between the Company and the Executive, (x)
the time-based equity awards set forth in Section 4(c)(i) shall continue to vest
over the Severance Period and (y) the Contingent Options, to the extent
outstanding as of the date of such termination, shall accelerate, if at all, in
accordance with the terms of the stock option award agreement evidencing such
Contingent Options and all vested stock options to acquire Company stock and all
other similar vested equity awards held by the Executive as of the Date of
Termination, including the vested Contingent Options, if any, and the time-based
stock options that continue to vest over the Severance Period, shall continue to
be exercisable for a period of one year from the Date of Termination, or, if
earlier, until the ultimate expiration date of such awards; and
(iv)    Notwithstanding the foregoing, if Executive engages in a material breach
of any provision of this Agreement or the Confidentiality Agreement during the
Severance Period (or the period applicable to such obligation, if shorter or
longer), and such breach is not cured within five business days after receipt
from the Company of notice thereof, then the Company’s continuing obligations
under this Section 5(b) shall cease as of the date of the breach and the
Executive shall be entitled to no further payments or benefits hereunder.
(c)    Termination in connection with a Change of Control.  In the event of a
Change of Control, if Executive’s employment is terminated by the Company other
than for Cause or by Executive for Good Reason during the Effective Period, then
Executive shall be entitled to receive the following from the Company:
(i)    The Accrued Amounts;
(ii)    Within 10 days after the Date of Termination, a lump sum cash payment
equal to the Target Bonus, multiplied by the fraction obtained by dividing the
number of days Executive was employed during the calendar year in which the Date
of Termination occurs by 365;
(iii)    Within 10 days after the Date of Termination, a lump sum cash payment
in an amount equal to 1.5 times the sum of (A) Executive’s annual Base Salary
then in effect, plus (B) 100% of Executive’s Target Bonus (in each case,
determined without regard to any reduction in such Base Salary constituting Good
Reason); provided, however, that if Executive’s employment is terminated prior
to the consummation of a Change of Control but under circumstances that would
cause the Change of Control Date to precede the date that the Change of Control
is consummated, such amount will be paid in equal installments in accordance
with the Company’s regular payroll schedule over the Benefit Period (defined
below), subject to all remaining installments being paid in a lump sum on the
date on which the Change of Control is consummated;
(iv)    If Executive elects to continue Company medical benefits under COBRA,
for a period of 12 months following the Date of Termination (the “Benefit
Period”), the Company shall reimburse the Executive for the out-of-pocket cost
of continuing medical benefits for such period on the same terms and conditions
as such benefits are provided to active employees of the Company. If on the Date
of Termination Executive is not covered by the Company’s health plan, in lieu of
the reimbursement for COBRA premiums, during the Benefit Period, Executive shall


6    



--------------------------------------------------------------------------------




receive the payments described in the last sentence of Section 4(d). Company’s
obligation under this Section 5(c)(iv) shall terminate to the extent that
substantially similar coverage (determined on a benefit-by-benefit basis) are
provided by a subsequent employer;
(v)    Notwithstanding any provision to the contrary in any stock option,
restricted stock or other equity award agreement between the Company and
Executive, (x) all shares underlying Executive’s time-based outstanding equity
awards, including all options that are time-based awards (as opposed to
performance-based) to acquire Company stock held by Executive shall accelerate
and become fully vested upon the Date of Termination and all restrictions
thereon shall be lifted and (y) the Contingent Options, to the extent
outstanding as of the date of such termination, shall accelerate, if at all, in
accordance with the terms of the stock option award agreement evidencing such
Contingent Options and, and all such exercisable time-based stock options and
Contingent Options (if any) shall continue to be exercisable for the remainder
of their stated terms; and
(vi)    Notwithstanding the foregoing, if Executive engages in a material breach
of any provision of this Agreement or Executive’s Confidentiality Agreement
during the Severance Period, and such breach is not cured within five business
days after receipt from the Company of notice thereof, then the Company’s
continuing obligations under this Section 5(c) shall cease as of the date of the
breach and the Executive shall be entitled to no further payments or benefits
hereunder.
6.
Notice of Termination.

(a)    Any termination of Executive’s employment by the Company for Cause, or by
Executive for Good Reason shall be communicated by a Notice of Termination to
the other party hereto given in accordance with Section 10.  For purposes of
this Agreement, “Notice of Termination” means a written notice which: (i) is
given at least 10 days prior to the Date of Termination (at least 30 days in the
case of Notice of Termination given by Executive for Good Reason, following the
notice and cure period set forth below in the definition of Good Reason);
(ii) indicates the specific termination provision in this Agreement relied upon;
(iii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated; and (iv) specifies the employment
termination date.
(b)    A termination of employment of Executive will not be deemed to be for
Good Reason unless Executive gives the Notice of Termination provided for herein
within 30 days after Executive has actual knowledge of the act or omission of
the Company constituting such Good Reason and Executive gives the Company a
30-day cure period to rectify or correct the condition or event that constitutes
Good Reason and Executive delivers final Notice of Termination within 30 days of
the date that Company’s failure to cure deadline has expired, which final Notice
of Termination must specify a Date of Termination of no later than 30 days after
the final Notice of Termination is provided.
7.     Mitigation of Damages.  Executive will not be required to mitigate
damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise.  Except as otherwise
provided in Sections 5(b)(ii) and 5(c)(iv), the amount of any payment or benefit
provided for under this Agreement will not be reduced by any compensation or


7    



--------------------------------------------------------------------------------




benefits earned by Executive as the result of self-employment or employment by
another employer or otherwise.
8.    Excess Parachute Excise Tax.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, award, benefit or distribution
(including any acceleration) by the Company or any entity which effectuates a
transaction described in Section 280G(b)(2)(A)(i) of the Code to or for the
benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 8) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred with
respect to such excise tax by Executive (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), the Company will automatically reduce such Payments to the extent, but
only to the extent, necessary so that no portion of the remaining Payments will
be subject to the Excise Tax, unless the amount of such Payments that the
Executive would retain after payment of the Excise Tax and all applicable
Federal, state and local income taxes without such reduction would exceed the
amount of such Payments that the Executive would retain after payment of all
applicable Federal, state and local taxes after applying such reduction.  Unless
otherwise elected by the Executive to the extent permitted under Code
Section 409A, the Company shall reduce or eliminate the Payments by first
reducing or eliminating any cash severance benefits (with the payments to be
made furthest in the future being reduced first), then by reducing or
eliminating any accelerated vesting of stock options or similar awards, then by
reducing or eliminating any accelerated vesting of restricted stock or similar
awards, then by reducing or eliminating any other remaining Payments; provided,
that no such reduction or elimination shall apply to any non-qualified deferred
compensation amounts (within the meaning of Section 409A of the Code) to the
extent such reduction or elimination would accelerate or defer the timing of
such payment in manner that does not comply with Section 409A of the Code.
(b)    All determinations required to be made under this Section 8, including
the assumptions to be utilized in arriving at such determination, shall be made
by the Company’s independent auditors or such other certified public accounting
firm reasonably acceptable to Executive as may be designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any determination by the Accounting Firm shall be binding upon
the Company and Executive.
9.    Legal Fees.  Each party shall be responsible for its own legal fees and
expenses in connection with any claim or dispute relating to this Agreement.
10.    Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the


8    



--------------------------------------------------------------------------------




continental United States by first class certified mail, return receipt
requested, postage prepaid, addressed as follows:
if to the Company:
Rockwell Medical, Inc.
411 Hackensack Ave. Suite 501
Hackensack, New Jersey 07601
Attn: Chief Financial Officer
if to Executive:
The address on file with the records of the Company
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
11.    Withholding.  The Company shall be entitled to withhold from payments due
hereunder any required federal, state or local withholding or other taxes.
12.    Entire Agreement.  This Agreement, together with Exhibit A and the
Confidentiality Agreement, contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all other prior
agreements, written or oral, with respect thereto.
13.    Arbitration.
(a)    If the parties are unable to resolve any dispute or claim relating
directly or indirectly to this Agreement or any dispute or claim between
Executive and the Company or its officers, directors, agents, or employees (a
“Dispute”), then either party may require the matter to be settled by final and
binding arbitration by sending written notice of such election to the other
party clearly marked ‘Arbitration Demand.’  Such Dispute shall be arbitrated in
accordance with the terms and conditions of this Section 13.  Notwithstanding
the foregoing, either party may apply to a court of competent jurisdiction for a
temporary restraining order, a preliminary injunction, or other equitable relief
to preserve the status quo or prevent irreparable harm.
(b)    The Dispute shall be resolved by a single arbitrator in an arbitration
administered by the American Arbitration Association in accordance with its
Employment Arbitration Rules and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The
decision of the arbitrator shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrator may be
ordered by any court of competent jurisdiction.
(c)    Nothing contained herein shall operate to prevent either party from
asserting counterclaim(s) in any arbitration commenced in accordance with this
Agreement, and any such party need not comply with the procedural provisions of
this Section 13 in order to assert such counterclaim(s).


9    



--------------------------------------------------------------------------------




(d)    The arbitration shall be filed with the office of the American
Arbitration Association (“AAA”) located in New York, New York or such other AAA
office as the parties may agree upon (without any obligation to so agree).  The
arbitration shall be conducted pursuant to the Employment Arbitration Rules of
AAA as in effect at the time of the arbitration hearing, such arbitration to be
completed in a 60-day period.  In addition, the following rules and procedures
shall apply to the arbitration:
(i)    The arbitrator shall have the sole authority to decide whether or not any
Dispute between the parties is arbitrable and whether the party presenting the
issues to be arbitrated has satisfied the conditions precedent to such party’s
right to commence arbitration as required by this Section 13.
(ii)    The decision of the arbitrator, which shall be in writing and state the
findings, the facts and conclusions of law upon which the decision is based,
shall be final and binding upon the parties, who shall forthwith comply after
receipt thereof.  Judgment upon the award rendered by the arbitrator may be
entered by any competent court.  Each party submits itself to the jurisdiction
of any such court, but only for the entry and enforcement to judgment with
respect to the decision of the arbitrator hereunder.
(iii)    The arbitrator shall have the power to grant all legal and equitable
remedies (including, without limitation, specific performance) and award
compensatory and punitive damages if authorized by applicable law.
(iv)    The parties shall bear their own costs in preparing for and
participating in the resolution of any Dispute pursuant to this Section 13, and
the costs of the arbitrator(s) shall be equally divided between the parties.
(v)    Except as provided in the last sentence of Section 13(a), the provisions
of this Section 13 shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court or before any administrative
tribunal with respect to any Dispute arising in connection with this Agreement. 
Any party commencing a lawsuit in violation of this Section 13 shall pay the
costs of the other party, including, without limitation, reasonable attorney’s
fees and defense costs.
14.
Miscellaneous.

(a)    Governing Law.  This Agreement shall be interpreted, construed, governed
and enforced according to the laws of the State of Delaware without regard to
the application of choice-of-law rules.
(b)    Amendments.  No amendment or modification of the terms or conditions of
this Agreement shall be valid unless in writing and signed by the parties
hereto.
(c)    Severability.  If one or more provisions of this Agreement are held to be
invalid or unenforceable under applicable law, such provisions shall be
construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and


10    



--------------------------------------------------------------------------------




the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
(d)    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the beneficiaries, heirs and representatives of Executive (including
the Beneficiary) and the successors and assigns of the Company.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) to all or substantially all of its assets, by agreement in form and
substance satisfactory to Executive, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform this Agreement if no such succession had taken place. 
Regardless whether such agreement is executed, this Agreement shall be binding
upon any successor of the Company in accordance with the operation of law and
such successor shall be deemed the Company for purposes of this Agreement.
(e)    Successors and Assigns.  Except as provided in Section 14(d) in the case
of the Company, or to the Beneficiary in the case of the death of Executive,
this Agreement is not assignable by any party and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.
(f)    Remedies Cumulative; No Waiver.  No remedy conferred upon either party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.  No
delay or omission by either party in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.
(g)    Survivorship.  Notwithstanding anything in this Agreement to the
contrary, all terms and provisions of this Agreement that by their nature extend
beyond the termination of the Term shall survive such termination.
(h)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one document.  Signatures to this Agreement may
be delivered by any electronic means.
15.    Section 409A of the Code.  The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Section 409A of
the Code and, accordingly, to the maximum extent permitted, this Agreement shall
be construed and interpreted in accordance with such intent.  Executive’s
termination of employment (or words to similar effect) shall not be deemed to
have occurred for purposes of this Agreement unless such termination of
employment constitutes a “separation from service” within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder.
(a)    Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of Executive’s termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by


11    



--------------------------------------------------------------------------------




the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any payment or the providing of any
benefit that constitutes “non-qualified deferred compensation” pursuant to Code
Section 409A and the regulations issued thereunder and not exempt from Code
Section 409A as a short-term deferral or otherwise that is payable due to
Executive’s separation from service, to the extent required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided to Executive prior to the earlier of (i) the expiration of the
six (6) month period measured from the date of Executive’s separation from
service, and (ii) the date of Executive’s death.  On the first day of the
seventh month following the date of Executive’s separation from service or, if
earlier, on the date of Executive’s death, all payments delayed pursuant to this
Section 15(a) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due to Executive under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
(b)    To the extent any reimbursement of costs and expenses provided for under
this Agreement constitutes taxable income to Executive for Federal income tax
purposes, such reimbursements shall be made no later than December 31 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.  With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.  Any tax gross-ups provided
for under this Agreement shall in no event be paid to Executive later than the
December 31 of the calendar year following the calendar year in which the taxes
subject to gross-up are incurred or paid by Executive.
(c)    If any amount under this Agreement is to be paid in two or more
installments, for purposes of Code Section 409A each installment shall be
treated as a separate payment.
16.    Indemnification. During Executive’s employment, the Company shall
maintain directors’ and officers’ liability insurance that is applicable to
Executive. The Company shall indemnify Executive and hold Executive harmless
from and against any claim, loss or cause of action arising from or out of
Executive’s performance prior to or after the Commencement Date (and within the
scope of his employment) as an officer, director or employee of the Company or
any of its subsidiaries or other affiliates or predecessors or in any other
capacity, including any fiduciary capacity, in which Executive serves at the
Company’s request, in each case to the maximum extent permitted by applicable
corporate law and, to the extent more favorable, to the maximum extent permitted
under the Company’s Certificate of Incorporation and By-Laws.  On the
Commencement Date, the Company shall execute and deliver to Executive an
Indemnification Agreement, in the form adopted by the Board, pursuant to which
the Company agrees to indemnify Executive and advance defense costs and
expenses. The rights under this Section 16 shall in all cases be on terms no
less favorable to Executive than to other senior executives of the Company and
shall survive the termination of employment until the expiration of the
applicable statute of limitations.


12    



--------------------------------------------------------------------------------




17.    Executive Acknowledgement.  Executive hereby acknowledges that Executive
has read and understands the provisions of this Agreement, that Executive has
been given the opportunity for Executive’s legal counsel to review this
Agreement, that the provisions of this Agreement are reasonable and that
Executive has received a copy of this Agreement.
[remainder of page intentionally left blank]


13    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the Effective Date.
 
ROCKWELL MEDICAL, INC.
 
By: /s/ John McLaughlin            
Name: John McLaughlin
Title: Chairman of the Board


EXECUTIVE


/s/ Russell H. Ellison                
Russell H. Ellison, MD
 
 


14    



--------------------------------------------------------------------------------






EXHIBIT A
(a)           “Beneficiary” means any individual, trust or other entity named by
Executive to receive the payments and benefits payable hereunder in the event of
the death of Executive.  Executive may designate a Beneficiary to receive such
payments and benefits by completing a form provided by the Company and
delivering it to the General Counsel or Secretary of the Company.  Executive may
change his designated Beneficiary at any time (without the consent of any prior
Beneficiary) by completing and delivering to the Company a new beneficiary
designation form.  If a Beneficiary has not been designated by Executive, or if
no designated Beneficiary survives Executive, then the payment and benefits
provided under this Agreement, if any, will be paid to Executive’s estate, which
shall be deemed to be Executive’s Beneficiary.
(b)           “Cause” means: (i) Executive’s material breach of this Agreement
or any other material policy of the Company, in each instance only after a
written demand to cure such breach is delivered to Executive setting forth in
reasonable detail the circumstances of such breach and Executive fails to cure
such breach (if it reasonably can be cured) within the thirty (30) day period
following his receipt of such written notice; (ii) Executive’s continued willful
neglect of Executive’s duties with the Company or willful failure to comply with
an express lawful written directive relating to Executive’s duties (other than
as a result of Executive’s incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to Executive, which
specifically identifies the manner in which the Company believes that Executive
has neglected his duties or failed to comply with a lawful directive and
Executive fails to comply with such written demand within the thirty (30) day
period following its receipt; (iii) any material act of dishonesty, or any act
of misappropriation, embezzlement, fraud or similar conduct involving the
Company or any of its affiliates; (iv) the conviction of or the plea of nolo
contendere or the equivalent by Executive of a felony or other crime involving
moral turpitude; or (v) Executive’s engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company. No act
or failure to act by Executive shall be considered “willful” unless it is done
or omitted to be done by Executive in bad faith and without reasonable belief
that he was acting in the best interests of the Company.
(c)           “Change of Control” means a “Change in Control” as defined in the
Plan.
(d)           “Change of Control Date” means any date after the date hereof on
which a Change of Control occurs; provided, however, that if a Change of Control
occurs and if Executive’s employment with the Company is terminated or an event
constituting Good Reason (as defined below) occurs prior to the Change of
Control, and if it is reasonably demonstrated by Executive that such termination
or event: (i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control, or (ii) otherwise arose in
connection with or in anticipation of the Change of Control then, for all
purposes of this Agreement, the Change of Control Date shall mean the date
immediately prior to the date of such termination or event.
(e)           “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.


15    



--------------------------------------------------------------------------------




(f)            “Date of Termination” means the date specified in a Notice of
Termination pursuant to Section 6 hereof, or Executive’s last date as an active
employee of the Company before a termination of employment due to death,
Disability or other reason, as the case may be.
(g)           “Disability” means a mental or physical condition that renders
Executive substantially incapable of performing his duties and obligations under
this Agreement, after taking into account provisions for reasonable
accommodation, as determined by a medical doctor (such doctor to be mutually
determined in good faith by the parties) for three or more consecutive months or
for a total of six months during any 12 consecutive months; provided, that
during such period the Company shall give Executive at least 30 days’ written
notice that it considers the time period for disability to be running.
(h)          “Effective Period” means the period beginning on the Change of
Control Date and ending 18 months after the date of the related Change of
Control.
(i)            “Good Reason” means, subject to the notice and cure provisions
set forth in Section 6(b), and unless Executive has consented in writing
thereto, the occurrence of any of the following: (i) the assignment to Executive
of any duties materially inconsistent with Executive’s position under this
Agreement, including any material change in status, title, authority, reporting,
duties or responsibilities, or other action which results in a material
diminution in Executive’s authorities, duties, responsibilities or reporting;
(ii) a reduction in Executive’s Base Salary by the Company of more than 5%,
unless such reduction is made proportionately in connection with broader salary
reductions among all of the Company’s executive officers; (iii) the relocation
of Executive’s principal work location of more than 30 miles; or (iv) the
Company’s material breach of this Agreement or any other material written
agreement between the Company and Executive.


16    



--------------------------------------------------------------------------------






EXHIBIT B
EMPLOYEE CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS, NON-INTERFERENCE AND
NON-COMPETITION AGREEMENT
The following is an agreement (“Agreement”) is made as of April 17, 2020 between
Rockwell Medical, Inc., a Delaware corporation (the “Company”), and any
successor in interest, and me, Russell H. Ellison, and this Agreement is a
material part of the consideration for my Employment Agreement with the Company:
1.     Job Title and Responsibility.  I understand that my job title with the
Company will be President and Chief Executive Officer.  My job duties and
responsibilities will be those set forth in my Employment Agreement with the
Company.
2.     Consideration.  I understand that the consideration to me for entering
into this Agreement is my Employment Agreement with the Company, and I agree
that this consideration is fully adequate to support this Agreement.
3.     Proprietary Information.  I acknowledge that the Company is engaged in a
continuous program of research, development and production.  I also acknowledge
that the Company possesses or has rights to secret, private, confidential
information and processes (including processes and information developed by me
during my employment by the Company) which are valuable, special and unique
assets of the Company and which have commercial value in the Company’s business
(“Proprietary Information”).  Proprietary Information includes, but is not
limited to, information and details regarding the Company’s business, trade or
business secrets, inventions, intellectual property, systems, policies, records,
reports, manuals, documentation, models, data and data bases, products,
processes, operating systems, manufacturing techniques, research and development
techniques and processes, devices, methods, formulas, compositions, compounds,
projects, developments, plans, research, financial data, personnel data,
internal business information, strategic and staffing plans and practices,
business, marketing, promotional or sales plans, practices or programs, training
practices and programs, costs, rates and pricing structures and business
methods, computer programs and software, customer and supplier identities,
information and lists, confidential information regarding customers and
suppliers, and contacts at or knowledge of Company suppliers and customers or of
prospective or potential customers and suppliers of the Company.
4.     Obligation of Confidentiality.  I understand and agree that my employment
creates a relationship of confidence and trust between the Company and me with
respect to (i) all Proprietary Information, and (ii) the confidential
information of others with which the Company has a business relationship.  At
all times, both during my employment by the Company and after the termination of
my employment (whether voluntary or involuntary), I will keep in confidence and
trust all such information, and I will not use, reveal, communicate, or disclose
any such Proprietary Information or confidential information to anyone or any
entity, without the written consent of the Company, unless I am ordered to make
disclosure by a court of competent jurisdiction. Notwithstanding any


17    



--------------------------------------------------------------------------------




other provision in this Agreement or any other agreement, if I make a
confidential disclosure of a Company trade secret to a government agency,
government official or an attorney for the purpose of reporting or investigating
a suspected violation of law, or in a court filing under seal, I will not be
held liable under this Agreement or any other agreement, or under any federal or
state trade secret law for such a disclosure. Moreover, nothing in this
Agreement or any other agreement shall prevent me from making a confidential
disclosure of any other Proprietary Information to a government official, to an
attorney as necessary to obtain legal advice or in a court filing under seal or
otherwise as required by law. By signing this Agreement, I agree to waive my
right to recover individual relief based on any claims asserted in such a
complaint or charge; provided, however, that nothing in this Agreement limits my
right to receive an award for information I provide to any government agencies
that are authorized to provide monetary or other awards to eligible individuals
who come forward with information that leads to an agency enforcement action.
5.     Ownership, Disclosure and Assignment of Proprietary Information and
Inventions.  In addition, I hereby agree as follows:
 (a)     Ownership and Assignment.  All Proprietary Information is, and shall
be, the sole and exclusive property of the Company and its successors and
assigns, and the Company and its successors and assigns shall be the sole and
exclusive owner of all Proprietary Information, including, but not limited to,
trade secrets, inventions, patents, trademarks, copyrights, and all other rights
in connection with such Proprietary Information.  I agree that I have no rights
in Proprietary Information.  I hereby assign, and shall assign, to the Company
and its successors and assigns any and all rights, title and interest I may have
or acquire in Proprietary Information.  Any copyrightable work prepared in whole
or in part by me in the course of my employment shall be deemed “a work made for
hire” under applicable copyright laws, and the Company and its successors and
assigns shall own all of the rights in any copyright.
 (b)     Return of Materials and Property.  All documents, records, apparatus,
equipment, databases, data and information, whether stored in physical form or
by electronic means, and all electronic, computer, intellectual, and physical
property (“Materials and Property”), whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with employment, shall be and remain the sole and exclusive property
of the Company.  I shall return to the Company all Materials and Property as and
when requested by the Company.  Even if the Company does not so request, I shall
return all Materials and Property upon termination of employment by me or by the
Company for any reason, and I will not take with me any Materials and Property,
or any reproduction thereof, upon such termination.
 (c)     Notification.  During the term of my employment and for one (1) year
thereafter, I will promptly disclose to the Company, or any persons designated
by it, all improvements, inventions, intellectual property, works of authorship,
formulas, ideas, processes, techniques, discoveries, developments, designs,
devices, innovations, know-how and data, and creative works in which copyright
and/or unregistered design rights will subsist in various media (collectively,
“Inventions”), whether or not such Inventions are patentable, which I make or
conceive, contribute to, reduce to practice, or learn, either alone or jointly
with others, during the term of my employment.


18    



--------------------------------------------------------------------------------




 (d)     Ownership of Inventions.  I agree and acknowledge that all Inventions
which I make, conceive, develop, or reduce to practice (in whole or in part,
either alone or jointly with others) at any time during my employment by the
Company, and (i) which were created using the equipment, supplies, facilities or
trade secret information of the Company; or (ii) which were developed during the
hours for which I was compensated by the Company; or (iii) which relate, at the
time of conception, creation, development or reduction to practice, to the
business of the Company or to its actual or demonstrably anticipated research
and development; or (iv) which result from any work performed by me for the
Company, shall be the sole and exclusive property of the Company and its
successors and assigns (and to the fullest extent permitted by law shall be
deemed works made for hire), and the Company and its successors and assigns
shall be the sole and exclusive owner of all Inventions, patents, copyrights and
all other rights in connection therewith.  I hereby assign to the Company any
and all rights I may have or acquire in such Inventions.  I agree that any such
Invention required to be disclosed under paragraph (c), above, within one
(1) year after the termination of my employment shall be presumed to have been
conceived or made during my employment with the Company and will be assigned to
the Company unless and until I prove and establish to the contrary.
 (e)     Assistance and Cooperation.  With respect to Inventions described in
paragraph (d), above, I will assist the Company in every proper way (but at the
Company’s expense) to obtain, and from time to time enforce, patents, copyrights
or other rights on these Inventions in any and all countries, and will execute
all documents reasonably necessary or appropriate for this purpose.  This
obligation shall survive the termination of my employment.  In the event that
the Company is unable for any reason whatsoever to secure my signature to any
document reasonably necessary or appropriate for any of the foregoing purposes
(including renewals, extensions, continuations, divisions or continuations in
part), I hereby irrevocably designate and appoint the Company, and its duly
authorized officers and agents, as my agents and attorneys-in-fact to act for
and in my behalf and instead of me, but only for the purpose of executing and
filing any such document and doing all other lawfully permitted acts to
accomplish the foregoing purposes with the same legal force and effect as if
executed by me.
 (f)     Exempt Inventions.  I understand that this Agreement does not require
assignment of an Invention for which no equipment, supplies, facilities,
resources, or trade secret information of the Company was used and which was
developed entirely by me on my own time, unless the invention relates
(i) directly to the business of the Company or (ii) to the Company’s actual or
demonstrably anticipated research or development.  However, I will disclose to
the Company any Inventions I claim are exempt, as required by paragraph
(c) above, in order to permit the Company to determine such issues as may
arise.  Such disclosure shall be received in confidence by the Company.
 6.     Prior Inventions.  As a matter of record, I attach hereto as Exhibit I a
complete list of all inventions or improvements relevant to the subject matter
of my employment by the Company which have been made or conceived or first
reduced to practice by me, alone or jointly with others, prior to my employment
with the Company, that I desire to remove from the operation of this


19    



--------------------------------------------------------------------------------




Agreement, and I covenant that such list is complete.  If no such list is
attached to this Agreement, I represent that I have no such inventions and
improvements at the time of my signing this Agreement.
 7.     Other Business Activities.  So that the Company may be aware of the
extent of any other demands upon my time and attention, I will disclose to the
Company (such disclosure to be held in confidence by the Company) the nature and
scope of any other business activity in which I am or become engaged during the
term of my employment.  During the term of my employment, I will not engage in
any business activity or employment which is in competition with, or is related
to, the Company’s business or its actual or demonstrably anticipated research
and development, or that will affect in any manner my ability to perform fully
all of my duties and responsibilities for the Company.
8.    Non-Interference and Non-Solicitation of Employees, Customers and Others.
(a)    During my employment with the Company and for twelve (12) months after
the termination of my employment (whether the termination is by me or the
Company, the “Restricted Period”), I will not, and will not attempt to directly
or indirectly do any one or more of the following:  (i) induce, encourage or
solicit any employee, consultant, or independent contractor of the Company to
leave the Company for any reason, unless specifically requested to take such
action in writing by the Company; or (ii) employ, retain, or engage any
employee, consultant, or independent contractor of the Company.  For purposes of
this Section 8(a), the terms “employee”, “consultant” and “independent
contractor” shall include those who served in such capacities within six (6)
months preceding the date of the termination of my employment; provided, that
nothing herein shall prevent me from engaging in discussions regarding
employment, or employing, any such employee, consultant or independent
contractor if such discussions shall be held as a result of, or any employment
shall be the result of, the response by any such person to a written employment
advertisement placed in a publication of general circulation, general
solicitation conducted by executive search firms, employment agencies or other
general employment services, not directed specifically at any such employee,
consultant or independent contractor.
(b)    During the Restricted Period, I will not, and will not attempt to,
directly or indirectly, solicit, divert, disrupt, interfere with or take away
any Company customer, supplier, agent, vendor, distributor, representative, or
other contracting party with the Company that had such a relationship with the
Company during my employment with the Company to a business that is a Competitor
of the Company.  For purposes of this Agreement, the term “Competitor” shall
include any company or other entity engaged in developing or commercializing any
one or more of the following: (i) drug products, drug therapies and
concentrates/dialysates that target end-stage renal disease and chronic kidney
disease for the treatment of iron deficiency, secondary hyperparathyroidism and
hemodialysis or (ii) any product or process developed and commercialized, or
under development in whole or in part, by the Company during my employment.
 (c)    During the Restricted Period, I will not, and will not attempt to,
directly or indirectly induce any customer, supplier, agent, vendor,
distributor, representative, or other contracting party with the Company that
had such a relationship with the Company during my employment with the Company,
to reduce its patronage of the Company or to terminate any written or oral
agreement or understanding, or any other business relationship with the Company.


20    



--------------------------------------------------------------------------------




 9.     Non-Competition During and After Employment.  During the Restricted
Period, I will not directly or indirectly, without the prior written consent of
the Company, maintain a relationship with a Competitor including as an employee,
employer, consultant, agent, lender, investor, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity; provided that, nothing in this Agreement shall prohibit me from being
a passive owner of not more than three percent (3%) of the outstanding equity of
any entity that itself or through its affiliates in engaged in various
businesses including a business that would be considered a Competitor as long as
I have no involvement with the competitive business. I understand and agree that
the restrictions in this paragraph are necessary and reasonable to protect the
legitimate business interests of the Company.
 10.    Obligations to Former Employers.  I represent that my execution of this
Agreement, my employment with the Company, and my performance of my duties and
proposed duties to the Company will not violate any obligations or agreements I
have, or may have, with any former employer or any other third party, including
any obligations and agreements requiring me not to compete or to keep
confidential any proprietary or confidential information.  I have not entered
into, and I will not enter into, any agreement which conflicts with this
Agreement or that would, if performed by me, cause me to breach this Agreement. 
I further represent that I have no knowledge of any pending or threatened
litigation to which the Company may become a party by virtue of my association
with the Company.  I further agree to immediately inform the Company of any such
pending or threatened litigation should it come to my attention during the
course of my employment.  I also represent that I have provided to the Company
for its inspection before I signed this Agreement all confidentiality,
non-compete, non-solicitation, and all other employment-related agreements and
obligations to which I am party to which I am bound.
11.    Confidential Information of, and Agreements with, Former Employers.  In
the course of performing my duties to the Company, I will not utilize any trade
secrets, proprietary or confidential information of or regarding any former
employer or business affiliate in violation of any duty not to disclose or use
such information, nor violate any written or oral, express or implied agreement
with any former employer or other third party.
 12.    United States Government Obligations.  I acknowledge that the Company
from time to time may have agreements with other persons or with the United
States Government, or agencies thereof, which impose obligations or restrictions
on the Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work.  I agree to be
bound by all such obligations and restrictions which are made known to me and to
take all reasonable action to assist the Company in discharging the obligations
of the Company under such agreements.
 13.    Remedies.  I acknowledge that my failure to comply in all material
respects with, or my material breach of, any of the terms and conditions of this
Agreement shall irreparably harm the Company, and that money damages would not
adequately compensate the Company for this harm.  Accordingly, I acknowledge
that in the event of a threatened or actual material breach by me of any
provision of this Agreement, in addition to any other remedies the Company may
have at law, the Company shall be entitled to seek equitable relief in the form
of specific performance,


21    



--------------------------------------------------------------------------------




temporary restraining order, temporary or permanent injunction or any other
equitable remedy then available, without requiring the Company to post any
bond.  I agree that nothing herein contained shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such threatened
or actual breach, including money damages, and I agree that the Company shall be
entitled to recover from me any attorney’s fees it incurs in enforcing the terms
of this Agreement.
 14.    Not an Employment Agreement.  I acknowledge and agree that this
Agreement is not a contract of employment for any specific period of time.
 15.    Miscellaneous.
 (a)    Reformation and Severability.  If any provision of this Agreement is
held to be invalid or unenforceable under applicable law, such provision shall
be reformed and/or construed, if possible, to be enforceable under applicable
law; otherwise, such provision shall be excluded from this Agreement and the
balance of the Agreement shall remain fully enforceable and valid in accordance
with its terms.
 (b)    No Waiver.  No delay or omission by the Company in exercising any right
hereunder will operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
 (c)    Reassignment.  I expressly consent to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employment I may be transferred, without the necessity that this
Agreement be reassigned at the time of such transfer.
 (d)    Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (but not the law or principles
of conflict of laws).  The parties submit to the exclusive jurisdiction of the
state or federal courts of Delaware for all disputes arising out of or relating
to this Agreement, and hereby waive, and agree not to assert, in any action,
suit, or proceeding between the parties arising out of or relating to this
Agreement that the action, suit, or proceeding may not be brought or is not
maintainable in such courts, that this Agreement may not be enforced by such
courts, that the action, suit, or proceeding is brought in an inconvenient
forum, that the venue of the action, suit, or proceeding is improper, or that
the action, suit, or proceeding, if brought in Delaware state court, may be
removed to federal courts.
 (e)    Effective Date.  This Agreement shall be effective as of the date of my
Employment Agreement with the Company, shall be binding upon me, my heirs,
executors, assigns and administrators, and shall inure to the benefit of the
Company and its successors and assigns.
 (f)    Entire Agreement.  This Agreement, together with my Employment Agreement
with the Company, contains the entire agreement of the parties relating to the
subject matter herein, and may not be waived, changed, extended or discharged
except by an agreement in writing signed by both parties.


22    



--------------------------------------------------------------------------------




 (g)    Acknowledgment.  I acknowledge and agree that I have fully read and that
I understand all of the terms and provisions of this Agreement, that I have had
the opportunity to consult with an attorney and to discuss this Agreement with
an attorney, that I have had any questions regarding the effect of this
Agreement or the meaning of its terms answered to my satisfaction, and,
intending to be legally bound hereby, I freely and voluntarily sign this
Agreement. 
ROCKWELL MEDICAL, INC.
 
By:                        
Name: John M. McLaughlin
Title: Chairman of the Board


EXECUTIVE



Russell H. Ellison, MD
 


23    



--------------------------------------------------------------------------------






EXHIBIT I
1.             The following is a complete list of all inventions or
improvements (“Intellectual Property”) relevant to my employment by Rockwell
Medical, Inc. (the “Company”) that have been made or conceived or first reduced
to practice by me, alone or jointly with others, prior to my employment by the
Company that I desire to remove from the operation of the Employee
Confidentiality, Assignment of Inventions, Non-Interference and Non-Competition
Agreement between me and the Company (the “Employee Agreement”).
☐No Intellectual Property.
 
☐Any and all Intellectual Property regarding:
 
☐Additional sheets attached.
2.             I propose to bring to my employment the following materials and
documents of a former employer or materials and documents created by me and/or
others during any previous employment (“Materials”): 
☐No Materials.
 
☐Materials:
 
☐Additional sheets attached.
3.             I acknowledge and agree that the Materials set forth above are
being provided by me in accordance with the representations set forth in
Section 6 of the Employee Agreement between me and the Company.

Signature

Russell H. Ellison


24    



--------------------------------------------------------------------------------






EXHIBIT C
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”) is made between Rockwell
Medical, Inc., a Delaware corporation (the “Company”), and [_________]
(“Executive”, and together with the Company, the “Parties,” and each a “Party”).
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Employment Agreement, dated as of [________], 2020, by and
between the Company and Executive (the “Employment Agreement”).
1.    Executive’s employment ended, effective [ , 20 ] (the “Separation Date”).
Effective as of the Separation Date, Executive automatically resigned from any
appointed or elected positions with any Released Party (as defined below), and
Executive will cooperate with the Company to effectuate such resignations. The
Company has provided Executive his accrued base salary through the Separation
Date, and Executive is not owed any additional amount from any Released Party
except as set forth herein.
2.     Provided this Agreement has become effective, that Executive’s
representations set forth herein are accurate, and that Executive continues to
abide by his obligations to the Company, the Company will provide Executive with
the severance amounts and benefits set forth in Section 5(b) of the Employment
Agreement (collectively, the “Severance Benefits”) in accordance with the terms
of the Employment Agreement.
3.    Executive, on behalf of himself, his heirs, successors, assigns, and any
individual or entity that could assert a claim through him or on his behalf
relating to Executive’s employment or termination of employment with the
Company, fully and forever releases, acquits and discharges the “Released
Parties” (defined as the Company, all of its past and present affiliates, parent
companies, subsidiaries, investors, predecessors, successors, assigns, and
related companies and entities, and all of their past and present shareholders,
members, managers, partners, directors, officers, supervisors, trustees,
employees, attorneys, persons and agents and all other persons and entities
acting in connection with any of them) from and for all manner of claims,
allegations, suits, charges, administrative actions, litigation and/or causes of
action of any type, based upon any fact or set of facts, known or unknown,
existing from the beginning of time through the date this Agreement is signed by
him (the “Released Claim(s)”). Without limitation and for illustration purposes
only, the Released Claims include claims for or relating to: monetary damages
and relief and/or recovery of every type; wrongful discharge; breach of express
or implied contract, including regarding the Employment Agreement; any severance
policy or plan; any incentive equity plan, policy or agreement; attorneys’ fees
and costs; retaliation, discrimination and/or harassment related to any
protected characteristic or activity; Title VII of the Civil Rights Act, the Age
Discrimination in Employment (“ADEA”), the Older Workers Benefit Protection Act,
the Americans with Disabilities Act, and the Employee Retirement Income Security
Act; and all other federal, state, common or local statutes, ordinances and
laws. Notwithstanding the foregoing, Executive is not prohibited from making or
asserting: (i) Executive’s rights under this Agreement and any claims arising
from the breach of this Agreement, the Employment Agreement or any equity award


25    



--------------------------------------------------------------------------------




agreement by the Company, including any claim for breach of Company’s obligation
to make the payments described in Section 2 above; (ii) Executive’s rights, if
any, to indemnity pursuant to the Company’s articles, bylaws, or any
indemnification agreement between the Company and Executive and/or to the
protections of any director’ and officers’ liability policies of the Company and
(iii) if Executive owns an equity interest in the Company, his rights as an
equity owner.
4.    The Parties intend that the general release by Executive will be construed
as broadly as possible. Executive agrees not to commence or pursue any legal
action regarding any Released Claims, provided that this Agreement does not
limit his right, where applicable, to file or participate in an investigative
proceeding of any federal, state or local governmental agency. To the extent
permitted by law, Executive agrees that if such an administrative claim is made,
he shall not be entitled to recovery of individual monetary relief or other
individual remedies, provided that nothing in this Agreement limits his right to
participate in the Securities and Exchange Commission’s (“SEC”) whistleblower
program and receive a whistleblower’s award thereunder. The Parties further
acknowledge that the Company and its affiliates are not releasing any claims
against Executive or any other individual, and all rights as to such claims are
reserved.
5.    Executive represents and warrants that: (a) he has returned all Company
property, information and files in his possession, without retaining copies of
same; (b) he has complied with the Employee Confidentiality, Assignment of
Inventions, Non-Interference and Non-Competition Agreement between Executive and
the Company dated as of [_________] , 2020 (the “Restrictive Covenant
Agreement”); and (c) he has not assigned any Released Claims.
6.    Executive will cooperate with the Company in providing information with
respect to all reports required to be filed by the Company with the SEC as they
relate to required information with respect to him. Executive acknowledges and
agrees that the Company may be required to file a copy of this Agreement with
the SEC.
7.    Executive acknowledges that he remains bound by, and will comply in all
material respects with, his post-employment obligations to the Company,
including but not limited to those set forth in the Employment Agreement and the
Restrictive Covenant Agreement.
8.    Executive acknowledges and agrees that, pursuant to the requirements of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(“Section 954”), certain payments received by Executive may be subject to
“clawback” in the event the Company is required to prepare an accounting
restatement of its applicable financial statements due to the Company’s material
noncompliance with applicable financial reporting requirements. Executive agrees
to promptly return to the Company the amount of any compensation paid to him
that is required to be forfeited in accordance with Section 954.
9.    Executive acknowledges that the Company’s promises set forth throughout
this Agreement would not be provided unless Executive executed this Agreement
and are each separate and adequate consideration for this Agreement, including
Executive’s release of claims.
10.    To the fullest extent permitted by law, and except as to statements made
in legal, administrative or arbitral proceedings in disputes between Executive
and the Company and truthful


26    



--------------------------------------------------------------------------------




testimony, Executive agrees that he will not make public statements that defame,
disparage or otherwise publicly speak of the Company or its present or former
officers or members of the Board and/or its products or services in a false or
misleading manner, including but not limited to through any media, social media,
Facebook, Twitter or similar mechanism.
11.    To the fullest extent permitted by law and at the sole expense of the
Company, Executive agrees to reasonably cooperate with the Released Parties in
any internal investigation, any administrative, regulatory or judicial
proceeding or any dispute with a third party that he had knowledge of while
employed by or providing services to the Company. Executive’s cooperation may
include being available to the Company upon reasonable notice and subject to
Executive’s personal and professional commitments, for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant documents which are or may come into Executive’s
possession. If Executive is served with a subpoena or is required by court order
or otherwise to testify or produce documents in any type of proceeding involving
the Company or its affiliates, he must advise the Company within ten (10) days
of same and reasonably cooperate with the Company in objecting to such request
and/or seeking confidentiality protections.
12.    This Agreement does not constitute an admission by the Company that any
action it took with respect to Executive was wrongful, unlawful or in violation
of any local, state, or federal act, statute, or constitution, or susceptible of
inflicting any damages or injury on Executive, and the Company specifically
denies any such wrongdoing or violation.
13.    In addition to any other legal and/or equitable remedies, if Executive
materially breaches any material provision of this Agreement, the Employment
Agreement, the Restrictive Covenant Agreement, or any other contractual or legal
obligation Executive owes to the Company, then the Company may cease paying
and/or providing the Severance Benefits and Executive will be required to repay
and/or forfeit any Severance Benefits received through the date of such breach
or discovery of the inaccuracy of his representations, provided that Executive
may retain $1,000 of such payments. The exercise of such remedies will not
affect the validity of the release and other obligations of Executive as set
forth in this Agreement or otherwise, nor will it limit the other legal and/or
equitable remedies otherwise available to any Released Party.
14.    This Agreement and the rights and obligations of the parties hereunder
will be governed by, and construed and enforced in accordance with, the laws of
the state of Delaware, excluding any such laws that direct the application of
the laws of any other jurisdiction. The Released Parties are intended third
party beneficiaries of Executive’s obligations under this Agreement.
15.    This Agreement will be enforceable to the fullest extent permitted by
law. If any provision is held to be unenforceable, then such provision will be
construed or revised in a manner so as to permit its enforceability to the
fullest extent permitted by applicable law. If such provision cannot be reformed
in that manner, such provision will be deemed to be severed from this Agreement,
but every other provision of this Agreement will remain in full force and
effect.
16.    This Agreement may not be amended, modified, waived or terminated except
in a writing signed by Executive and the Company’s signatory to this Agreement
or his successor.


27    



--------------------------------------------------------------------------------




Further, the waiver by a party of a breach of any provision of this Agreement by
the other will not operate or be construed as a waiver of any subsequent breach
of the same or other provision of this Agreement.
17.    Except as otherwise provided herein, this Agreement will be binding upon
and inure to the benefit of the parties’ respective successors, permitted
assigns and transferees, personal representatives, heirs and estates, as the
case may be; provided, however, that Executive’s rights and obligations under
this Agreement may not be assigned without the prior written consent of the
Company.
18.    Executive has had 21 calendar days to review and sign this Agreement and
is advised to consult with an attorney of his choice before signing this
Agreement, which includes a release of potential claims under the ADEA.
Executive understands that he may use as much of this 21-day period as he wishes
prior to signing. Changes to the Agreement, whether material or immaterial, will
not restart the review period. Executive may expressly and voluntarily waive any
part or all of the 21-day review period by signing and returning this Agreement
prior to the expiration of the review period. Executive has the right to revoke
his release of any and all ADEA claims by informing the Company of such
revocation within seven calendar days following his execution of this Agreement
(the “Revocation Period”); for the avoidance of doubt, no claims other than
those arising under ADEA may be revoked during the Revocation Period. Any such
revocation must be in writing and delivered to the Company in care of its
signatory to this Agreement or his successor. This Agreement will become
effective upon execution by Executive with respect to all claims other than
those arising under ADEA, and will only become effective with respect to the
release of ADEA claims if the Revocation Period has expired without any
revocation having been delivered in writing to the Company within the Revocation
Period. In the event that Executive revokes this Agreement with respect to ADEA
claims, the Company shall make a single payment of $1,000, at which point
Executive will be entitled to no further payments or severance benefits
hereunder or under the Employment Agreement. Upon the expiration of the
Revocation Period without the revocation of the ADEA claims, this Agreement
shall be deemed to have become “final, binding and irrevocable,” as set forth in
Section 5(b) of the Employment Agreement.
19.    This Agreement reflects the entire agreement of the parties relative to
the subject matter hereof, and supersedes all prior, contemporaneous, oral or
written understandings, agreements, statements, representations or promises
regarding the subject matter hereof, provided that this Agreement does not
supersede or modify the Employment Agreement, the Restrictive Covenant Agreement
and those agreements pertaining to Executive’s equity holdings.
20.    This Agreement may be signed in counterparts, and when this Agreement has
been signed by all parties, each counterpart shall constitute an original,
notwithstanding that fewer than all of the parties’ signatures appear on any one
counterpart. An electronic signature transmitted by facsimile or other
electronic means shall be deemed to be an original.


[Signature Page Follows]


28    



--------------------------------------------------------------------------------






The parties hereto confirm their agreement by the signatures shown below.


Rockwell Medical, Inc.
By:                    
Name:
Title:





Russell H. Ellison, MD


29    

